UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 22, 2012 THE RESERVE PETROLEUM COMPANY (Exact name of registrant as specified in its charter) DELAWARE 000-8157 73-0237060 (State or other jurisdiction (Commission (I.R.S. Employer Identification No.) of incorporation or organization File Number) 6801 Broadway Ext., Suite 300 Oklahoma City, Oklahoma 73116-9037 (Address of principal executive offices) (405) 848-7551 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13c-4(c) under the Exchange Act (17 CFR 240.13c-4(c) Item 5.07Submission of Matters to a Vote of Security Holders On May 22, 2012, The Reserve Petroleum Company (the “Company”) held its 2012 Annual Meeting of Stockholders. The following table presents the final voting results for the items that were presented for stockholder approval: 1. – Election of Nine Directors Broker Nominee For Against Abstentions Non-votes Mason McLain Robert T. McLain Robert L. Savage Marvin E. Harris Jerry L. Crow William M.(Bill) Smith Doug Fuller Cameron R. McLain Kyle L. McLain 2. – Amending the Company’s Certificate of Incorporation to reduce the authorizedshares of Common Stock from 400,000 shares to 200,000 shares 3. – Ratification of HoganTaylor LLP as the independent auditors for 2012. 81 All nine nominated directors were re-elected to serve for terms of one year each and the proposal to amend the Company’s Certificate of Incorporation reducing the authorized shares of common stock from 400,000 shares to 200,000 shares was approved. The selection of HoganTaylor LLP as the independent registered public accountants for 2012 was also ratified. For additional information on these proposals, please see the Company’s definitive proxy statement filed with the Securities and Exchange Commission on April 19, 2012. Item 8.01Other Events On May 22, 2012, the Company’s Board of Directors approved a $10.00 per share cash dividend to be paid June 15, 2012 to the Company’s common stockholders of record at the close of business on June 1, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. By: /s/ Cameron McLain Name: Cameron McLain Title: Principal Executive Officer Date: May 23, 2012
